Title: From George Washington to Brigadier General John Glover, 4 May 1779
From: Washington, George
To: Glover, John



Sir
Hd Qrs Middlebrook 4 May 1779

I have to acknowlege your two favors of the 2d and 26 ultimo.
When I directed your brigade to hold itself in readiness to march it was with an intention to employ it elsewhere for the common interest. How far this will permit me to dispense with the former order I cannot at this instant decidedly say—In a few days I possibly may determine whether two or three regiments of the other Brigade may not answer my views, of which you will be further informed.
My wish is to give content, and to cover every State as far as the means in my hands will permit. But it will occur to you that the most vulnerable parts and those on which our common safety depends should claim a principal share of our attention. this will often make changes in the disposition of troops necessary—and put it out of my power to reconcile it to every interest.
With respect to your commission, the application shall be made to Congress or the board of war. I am sir &.
